Title: To Thomas Jefferson from Joseph Priestley, 12 June 1802
From: Priestley, Joseph
To: Jefferson, Thomas


            Dear SirNorthumberland June 12. 1802
            I hope you will excuse my request to dedicate to you one of the works of which you will find some account in the printed Prospectus, which I take the liberty to inclose, in order to shew you the extent of my views, and my wishes, in this world.
            I have never gone beyond the bounds of what I thought the strict truth in any dedication that I have written, and I am confident I have not in this. This being the only opportunity that I shall probably ever have of giving my public testimony to your administration, I shall be exceedingly mortified if you forbid it.
            I wish the state of my health may admit of my accepting your kind invitation to pay you a visit; and if towards the end of summer you should be at Washington, I may perhaps, with the assistance of my son, venture to take the journey.
            In answer to your kind letter on my recovery from the illness at Philadelphia, I sent by the post an acknowledgment of the receipt of it, together with a 4to pamphlet, containing an account of experiments printed for the fifth volume of the Transactions of the Philosophical society at Philadelphia. These I hope you received. If you see the Medical Repository printed at New York, or Nicholson’s Journal, you will see that I do not neglect philosophy.
            With the greatest respect and gratitude I am Dear Sir, yours sincerely
            J Priestley.
           